Order, Supreme Court, New York County, entered December 21, 1977, unanimously modified, on the law and in the exercise of discretion, to the extent of striking Interrogatories Nos. 10 and 14, and otherwise affirmed, without costs and without disbursements. This action had its genesis in proceedings post judgment against certain judgment debtors not parties herein, defendant-respondent herein being the creditor, *678in which plaintiffs-appellants herein were improperly restrained, to their detriment as it developed, from transferring certain assets theretofore received from the debtor. Defendant’s interrogatories addressed to plaintiffs’ claims, 84 in number, being objected to on this motion, were reduced by Special Term’s order striking seven of them, and plaintiff seeks on this appeal to have another nine stricken. We find seven of these to be relevant, and not overbroad or burdensome. As to the other two, however, we find that they are completely irrelevant by the very terms of the interrogatory, each calling for production of certain tax returns only if the answer to the immediately prior question was affirmative. Interrogatory No. 9 received a negative answer; accordingly, Interrogatory No. 10 did not require response. Interrogatory No. 13 received no answer, objection thereto having been sustained; obviously the question following was to be ignored. ConcurSilverman, J. P., Fein, Markewich, Lynch and Sullivan, JJ.